Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 9 and 11-16 rejected under 35 U.S.C. 103 as being unpatentable over Wang (U.S. Patent Pub. No. 2010/0109043) of record, in view of Zhan (U.S. Patent Pub. No. 2012/0295414) of record, in view of Gill (U.S. Patent Pub. No. 2014/0126091) of record, further in view of Cline (U.S. Patent Pub. No. 2017/0053905) for documentary evidence. 
	Regarding Claim 1
	FIG. 8 of Wang discloses a high voltage device with self-electrostatic discharge protection, comprising: a semiconductor substrate (101); a first N-well (111a) and a second N-well (111b), a distance existing between the first N-well and the second N-well; a first N+ ion implanted region (112) and a first isolation region (137) formed in the first N-well, the first N+ ion implanted region serving as a drain electrode of the high voltage device [0042]; a second N+ ion implanted region (103) and a P+ ion implanted region (102) next to the second N+ ion implanted region in the P-region, the second N+ ion implanted region serving as a source electrode of the high voltage device [0041]; a third N+ ion implanted region (115) formed in the second N-well; and a second isolation region (136) formed in the semiconductor substrate, the second isolation region covering part of the second N-well and part of the P+ ion implanted region, wherein the second N+ ion implanted region, the P+ ion implanted region and the third N+ ion implanted region constitute an NPN-type (parasitic) BJT, and the electrostatic discharge protection is achieved through the BJT, wherein a value of the distance between the first N-well and the second N-well is such that a current is caused by an electrostatic discharge to achieve the electrostatic discharge protection for the high voltage device through the BJT [0052]. 
Wang fails to disclose “a P-well”; “a depth of the P-well being smaller than a depth of the first N-well, the depth of the P-well being smaller than a depth of the second N-well” and “the second isolation region covering part of the second N-well and part of the P-well”.
	FIG. 4 of Zhan discloses a similar high voltage device with self-electrostatic discharge protection, comprising a semiconductor substrate (72); a first N-well (761), a P-well (75), and a second N-well (762) formed in the semiconductor substrate, a depth of the P-well being smaller than a depth of the first N-well, the depth of the P-well being smaller than a depth of the second N-well, a distance existing between the first N-well and the second N-well that determines the breakdown voltage (FIG. 5); a first isolation region (79) formed in the first N-well; a second N+ ion implanted region (78) and a P+ ion implanted region (77) next to the second N+ ion implanted region which are formed in the P-well; a third N+ ion implanted region (80) formed in the second N-well; and a second isolation region (79) formed in the semiconductor substrate, the second isolation region covering part of the second N-well and part of the P-well, wherein the second N+ ion implanted region (emitter), the P+ ion implanted region (base) and the third N+ ion implanted region (collector) constitute an NPN-type BJT [0026], and the electrostatic discharge protection is achieved through the BJT, wherein a value of the distance between the first N-well and the second N-well is such that a current caused by an electrostatic discharge to achieve the electrostatic discharge protection for the high voltage device through the BJT [0026]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Wang, as taught by Zhan. The ordinary artisan would have been motivated to modify Wang in the above manner for purpose of providing ESD protection (Para. 2 of Zhan).
Wang as modified by Zhan fails to disclose “part of the second N-well is located below the P-well”.
	FIG. 11 of Gill discloses a similar semiconductor device, wherein part of the second well (214) having first conductive type is located below the third well (240) having second conductive type. Although the first conductive type of Gill is p-type and the second conductive type is n-type, it would have been obvious to one of ordinary skill in the art that the structure of Gill can also be applied to a semiconductor device, wherein the first conductive type is n-type and the second conductive type is p-type.
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Wang, as taught by Gill. The ordinary artisan would have been motivated to modify Wang in the above manner for purpose of improving ESD protection (Para. 2 of Gill).
	Wang as modified by Zhan and Gill is silent with respect to “a current caused by an electrostatic discharge flows from the first N+ ion implanted region to the third N+ ion implanted region via the first N-well and the second N-well rather than to the P+ ion implanted region and the second N+ ion implanted region as the source electrode of the high voltage device via the first N-well and the P- well”.
	However, Wang discloses an ESD current flows from 113 through n-well 111 to the third N+ ion implanted region 115 [0052], and the first N+ ion implanted region 112 and 113 are electrically connected and are both connected to 143. It would have been obvious to one of ordinary skill in the art that the ESD current flows from the first N+ ion implanted region 112 serving as a drain electrode of the high voltage device through the first N-well and the second N-well 111 to the third N+ ion implanted region 115. Furthermore, the recitation “a current caused by an electrostatic discharge flows from the first N+ ion implanted region to the third N+ ion implanted region via the first N-well and the second N-well rather than to the P+ ion implanted region and the second N+ ion implanted region as the source electrode of the high voltage device via the first N-well and the P- well” is only a statement of the inherent properties of the device. FIG. 4 of Cline provides documentary evidence [0033]. When the structure recited in the prior art is substantially identical to that of the claimed invention, then the claimed properties or functions are presumed to be inherent. Or where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See MPEP 2112.01. While features of an apparatus may be recited either structurally or functionally, claims< directed to >an< apparatus must be distinguished from the prior art in terms of structure rather than function. >In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).
	
	Regarding Claim 3
	FIG. 1 of Wang discloses the first N-well and the second N-well have a same depth. 
	
	Regarding Claim 4
	FIG. 5 of Zhan the value of the distance between the first N-well and the second N-well is adjustable to achieve the electrostatic discharge protection at different voltages.
	
	Regarding Claim 9
	FIG. 5 of Zhan the value of the distance between the first N-well and the second N-well is capable of triggering the BJT first to achieve the electrostatic discharge protection.
	
	Regarding Claim 11
FIG. 8 of Wang discloses a semiconductor device, comprising: a semiconductor substrate (101); a first well (111a) and a second well (111b) formed in the semiconductor substrate, the first well and the second 3Application No. 16/644,462well having a first conductivity type, and a distance existing between the first well and the second well; a drain region (112) formed in the first well and having the first conductivity type; a source region (103) having the first conductivity type; a first doped region (115) formed in the second well and having the first conductivity type; and a second doped region (102) having the second conductivity type, and the first conductivity type and the second conductivity type being opposite conductivity types; the source region, the second doped region, and the first doped region constituting a (parasitic) bipolar junction transistor, wherein a value of the distance between the first well and the second well is such that a current is caused by an electrostatic discharge to achieve an electrostatic discharge protection for the semiconductor device.
Wang fails to disclose “a third well” being located between the first well and the second well; “a depth of the third well being smaller than a depth of the first well, the depth of the third well being smaller than a depth of the second well”.
	FIG. 4 of Zhan discloses a similar high voltage device with self-electrostatic discharge protection, comprising a semiconductor substrate (72); a first well (761), a third well (75), and a second well (762) formed in the semiconductor substrate, a depth of the third well being smaller than a depth of the first well, the depth of the third well being smaller than a depth of the second well, and a distance existing between the first well and the second well that determines the breakdown voltage (FIG. 5); a first isolation region (79) formed in the first N-well; a second N+ ion implanted region (78) and a P+ ion implanted region (77) next to the second N+ ion implanted region which are formed in the P-well; a third N+ ion implanted region (80) formed in the second N-well; and a second isolation region (79) formed in the semiconductor substrate, the second isolation region covering part of the second  well and part of the third well, wherein the second N+ ion implanted region (emitter), the P+ ion implanted region (base) and the third N+ ion implanted region (collector) constitute an NPN-type BJT [0026], and the electrostatic discharge protection is achieved through the BJT, wherein a value of the distance between the first N-well and the second N-well is such that a current caused by an electrostatic discharge to achieve the electrostatic discharge protection for the high voltage device through the BJT [0026]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Wang, as taught by Zhan. The ordinary artisan would have been motivated to modify Wang in the above manner for purpose of providing ESD protection (Para. 2 of Zhan).
Wang as modified by Zhan fails to disclose “part of the second well is located below the third well”.
	FIG. 11 of Gill discloses a similar semiconductor device, wherein part of the second well (214) is located below the third well (240). 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Wang, as taught by Gill. The ordinary artisan would have been motivated to modify Wang in the above manner for purpose of improving ESD protection (Para. 2 of Gill).
	Wang as modified by Zhan and Gill is silent with respect to “a current caused by an electrostatic discharge flows from the drain region of the high voltage device to the first doped region via the first well and the second well, rather than to the second doped region and the source region of the high voltage device via the first well and the third well”.
	However, Wang discloses an ESD current flows from 113 through n-well 111 to the first doped region 115 [0052], and the drain 112 and 113 are electrically connected and are both connected to 143. It would have been obvious to one of ordinary skill in the art that the ESD current flows from the drain region 112 of the high voltage device through the first well 111a and the second well 111b to the first doped region 115. Furthermore, the recitation “a current caused by an electrostatic discharge flows from the drain region of the high voltage device to the first doped region via the first well and the second well, rather than to the second doped region and the source region of the high voltage device via the first well and the third well” is only a statement of the inherent properties of the device. FIG. 4 of Cline provides documentary evidence [0033]. When the structure recited in the prior art is substantially identical to that of the claimed invention, then the claimed properties or functions are presumed to be inherent. Or where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See MPEP 2112.01. While features of an apparatus may be recited either structurally or functionally, claims< directed to >an< apparatus must be distinguished from the prior art in terms of structure rather than function. >In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).

	Regarding Claim 12
	FIG. 8 of Wang discloses the second doped region (102) is located between the source region (103) and the first doped region (115). 
		
	Regarding Claim 13
	FIG. 4 of Zhan discloses the first conductivity type is an N type and the second conductivity type is a P type. 
		
	Regarding Claim 14
	Modified Wang discloses the first well (761) is a first N-well, the second well (762) is a second N-well, the third well (75) is a P-well, the drain region (112 of Wang) is a first N+ ion implanted region, the source region (103 of Wang) is a second N+ ion implanted region, the first doped region (80) is a third N+ ion implanted region, and the second doped region (77) is a P+ ion implanted region; the second N+ ion implanted region serves as a collecting electrode of a BJT, the P+ ion implanted region serves as a base electrode of the BJT, and the third N+ ion implanted region serves as an emitting electrode of the BJT. 
		
	Regarding Claim 15
	FIG. 8 of Wang discloses a first isolation region (137) formed between the drain region (112) and the source region (103). 
		
	Regarding Claim 16
	FIG. 4 of Zhan discloses a second isolation region (79) formed between the first doped region (80) and the second doped region (77). 

Claims 10 and 18 rejected under 35 U.S.C. 103 as being unpatentable over Wang, Zhan and Gill, in view of Zhu (U.S. Patent Pub. No. 2007/0045767) of record.
	Regarding Claim 10
	Wang as modified by Zhan and Gill discloses Claim 1. 
Wang as modified by Zhan and Gill fails to disclose “a gate electrode formed on the semiconductor substrate, the gate electrode covering part of the P-well, part of the first N-well, and part of the first isolation region”.
	FIG. 6 of Zhu discloses a similar semiconductor device, wherein a gate electrode (50) formed on the semiconductor substrate, the gate electrode covering part of the P-well (34), part of the first N-well (36+94), and part of the first isolation region (40-2).	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Wang, as taught by Zhu. The ordinary artisan would have been motivated to modify Wang in the above manner for purpose of handling high voltage/power (Para. 2 of Zhu).
	
	Regarding Claim 18
	FIG. 6 of Zhu discloses a gate electrode (50) formed on the semiconductor substrate (22), the gate electrode covers part of the third well (34), part of the first well (36+94), and part of the first isolation region (40-2). 

Response to Arguments
Applicant’s arguments with respect to Claims 1 and 11 have been considered but they are not persuasive. The Applicant argues that “Gill's second well 214 is the region between the emitter 260 and base 276 of its first bipolar transistor element 120 and the collector 208 of its first bipolar transistor element 120. The region between the emitter 256 and base 270 of the second bipolar transistor element 122Reply to the Office Action dated 03/02/2022 and the collector 208 of the second bipolar transistor element 122, the second well 214 is not provided with a collector of the BJT. Accordingly, the second well 214 of Gill cannot be understood as corresponding to second N-well of claim 1 or the second well as defined in claim 11”. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The Examiner respectfully submits that Wang as modified by Zhan discloses a second N+ ion implanted region and a P+ ion implanted region in the third well, a third N+ ion implanted region in the second well, wherein the second N+ ion implanted region, the P+ ion implanted region and the third N+ ion implanted region constitute an NPN-type BJT. Gill is used to modified the shape of the second well such that part of the second well is located below the third well. The proposed modification would not render the device of Wang and Zhan inoperable or unsuited for its intended purpose (see MPEP 2143.01), and that one of ordinary skill in the art would recognize from Gill that such modification would improve ESD protection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG-BAI ZHU whose telephone number is (571)270-3904.  The examiner can normally be reached on 11am – 7pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on (571)272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHENG-BAI ZHU/Primary Examiner, Art Unit 2892